Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on October 23, 2019.  Claims 22-43 are pending.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
generally limited to a single paragraph within the range of 50 to 150 words in length.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Information Disclosure Statement
The information disclosure statement filed October 23, 2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. (CN 103542800)  It has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27, 30-37 and 40-52 of copending Application No. 16/499,502 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims vary from one another in only minor details but are directed toward the same claim limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Objections
Claims 22-43 objected to because of the following informalities:  The claims (as well as the specification) recite “A system for docketing”.  Docketing usually means “enter (a case or suit) onto a list of those due to be heard”.  While the applicant can be their own lexicographer, the specification is silent as to the definition of “docketing”.  The examiner believes the phrase should be “docking” and will proceed as such for compact prosecution.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 42-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim as drafted is software per se as it is a product without any structural recitations. See MPEP 2106.03 I. which states “a product claim to a software program that does not also contain at least one structural limitation has no physical or tangible form, and thus does not fall within any statutory category.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.







The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 22-43, the claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: “a signal generator 6”.  Applicant’s specification ¶ [0044] states “The boundary wire 4, the charging station loop 10 and the optional one or more guide wires 8 are all connected to a signal generator 6 which feeds each wire and loop with an Alternating Current, AC, signal, such that the robotic mower 2 may recognize which wire or loop it is detecting when it is within sensing distance”.  Without the signal generator, the sensors would not be able to detect the wire loops as ¶ [0045] states “When the robotic mower 2 is in operation the sensors 12, 14 and 16 sense the magnetic field that is generated in the boundary wire 4, the charging station loop 10 and where appropriate also the one or several guide wires 8.”  The magnetic field would need the current produced by the signal generator to be produced.  

Regarding claim 22, the claim as presently drafted recites a series of method steps executed by the system.  However, the method steps are not clear as to what apparatus of the system is executing each step.  For example, line 6 recites “receiving a return signal” which could under the broadest reasonable interpretation be executed by the mower or the charging station.  The examiner 

Claims 23-28 are rejected as being dependent on a rejected base claim.

Regarding claim 29, the claim as presently drafted recites a system executing a series of instructions.  However, the instruction steps are not clear as to what apparatus of the system is executing each step.  For example, line 6 recites “receiving a return signal” which could under the broadest reasonable interpretation be executed by the mower or the charging station.  The examiner recommends clarifying which apparatus of the system is executing each instruction step.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required. 

Claims 30-35 are rejected as being dependent on a rejected base claim.

Regarding claim 36, the claim as presently drafted recites a series of method steps executed by the system.  However, the method steps are not clear as to what apparatus of the system is executing each step.  For example, line 6 recites “receiving a return signal” which could under the broadest reasonable interpretation be executed by the mower or the charging station.  The examiner recommends clarifying which apparatus of the system is executing each method step.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required. 

37-38 are rejected as being dependent on a rejected base claim.

Regarding claim 39, the claim as presently drafted recites a system executing a series of instructions.  However, the instruction steps are not clear as to what apparatus of the system is executing each step.  For example, line 6 recites “receiving a return signal” which could under the broadest reasonable interpretation be executed by the mower or the charging station.  The examiner recommends clarifying which apparatus of the system is executing each instruction step.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required. 

Claims 40-41 are rejected as being dependent on a rejected base claim.

Regarding claim 42, line 2 recites the phrase “if executed by the processors of the control unit”.  The examiner believes that the single processor 80 is adapted to execute the program code. (see ¶ [0047] of the specification)  Because of this, the examiner is not sure how more than one processor could be present nor why the claim recites an “if” statement.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.

Regarding claim 43, line 2 recites the phrase “if executed by the processors of the control unit”.  The examiner believes that the single processor 80 is adapted to execute the program code. (see ¶ [0047] of the specification)  Because of this, the examiner is not sure how more than one processor could be present nor why the claim recites an “if” statement.  Therefore, the claim as presently drafted 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 36-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al, US 2012/0029753 A1 in view of Jagenstedt et al. EP 2959351 B1.

Regarding claim 36, Johnson teaches a method performed by a system for docketing a robotic mower with a charging station, the system comprising the robotic mower having a control unit and at least one sensor, a boundary wire, a charging station loop, the charging station and at least one guide wire and wherein the boundary wire makes a loop in the charging station that is narrower than and crosses the charging station loop, the method comprising: 
receiving a return signal from the control unit that the robotic mower shall return to the charging station, (Johnson, see at least ¶ [0058]  which states “the vehicle control unit may execute home finding in block 900.”)
controlling the robotic mower to follow the boundary wire at a random distance, (Johnson, see at least ¶ [0058]  which states “the vehicle control unit may execute home finding in block 900. In block 902, the vehicle control unit may find the main boundary wire using one or more boundary sensors. In block 904, the vehicle control unit may select a random variable. Alternatively, in block 906 the vehicle control unit may increment a variable from the last execution of the home finding task. In block 908, the vehicle control unit may determine the desired offset from the boundary wire based on the random or incremented variable.”) 
detecting the charging station loop by means of the at least one sensor, (Johnson, see at least ¶ [0058]  which states “In block 912, the vehicle control unit determines if the inner loop wire is detected by the boundary sensors.”)
controlling the robotic mower to move closer to the wire, (Johnson, see at least ¶ [0058]  which states “If the inner loop wire is detected, the vehicle control unit commands the wheel motors to reduce speed, and sets the yaw angle to orient the robotic mower to enter the charging station.”)
detecting, by means of the at least one sensor, that the robotic mower passes the boundary wire loop, (Johnson, see at least ¶ [0058]  which states “the vehicle control unit may execute home finding in block 900. In block 902, the vehicle control unit may find the main boundary wire using one or more boundary sensors.”)  and
controlling the robotic mower to follow the boundary wire loop with at least one sensor until a charging position is reached. (Johnson, see at least ¶ [0058]  which states “the vehicle control unit may execute home finding in block 900. In block 902, the vehicle control unit may find the main boundary wire using one or more boundary sensors.”)
Johnson does not specifically teach controlling the robotic mower to follow the guide wire.  However, Jagenstedt does. (Jagenstedt, see at least ¶ [0004] which states “Therefore, many robotic lawnmowers are configured to follow a guiding wire that may be used to navigate the robotic lawnmower to the charging station. The guiding wire may be a boundary wire which demarcates, i.e. delimits the perimeter of, an intended work area of the robotic lawnmower. Alternatively or additionally, a shorter straight guide wire or wire loop may be provided in front of the entrance to the charging station, serving to assist the robotic lawnmower to safely approach and dock with the charging station. Both a boundary wire and an entrance guide wire may, in a non-limiting manner, constitute a "guiding wire" for embodiments disclosed in this document.”)  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Johnson with those of Jagenstedt as both teachings relate to autonomously recharging robotic mowers (Jagenstedt, ¶ [0003 which states “Typically, a robotic lawnmower is an autonomous robotic tool which uses an onboard battery as a power source. Based on the operating load and 

Regarding claim 37, Johnson in view of Jagenstedt teaches a method, wherein the robotic mower is provided with two front sensors and one rear sensor and wherein the detection of the boundary wire loop is determined when one of the front sensors passes the charging station loop. (Johnson, see at least ¶ [0025] which states “one or more boundary sensors on the robotic mower may receive the encoded boundary wire magnetic signal, and send the signal to the vehicle control unit.”) (see claim 36 above for rationale supporting obviousness, motivation, and reason to combine.)

Regarding claim 38, Johnson in view of Jagenstedt teaches a method, wherein both front sensors are used to control the robotic mower, such that the robotic mower follows the boundary wire loop to the charging position. (Johnson, see at least ¶ [0025] which states “one or more boundary sensors on the robotic mower may receive the encoded boundary wire magnetic signal, and send the signal to the vehicle control unit.”) (see claim 36 above for rationale supporting obviousness, motivation, and reason to combine.)

Regarding claim 39, Johnson teaches a system for docketing a robotic mower with a charging station, comprising the robotic mower, a boundary wire, at least one guide wire, a charging station loop and the charging station and wherein the boundary wire makes a loop in the charging station that is narrower than and crosses the charging station loop, the robotic mower further comprising a control 
receive a return signal from the control unit that the robotic mower shall return to the charging station, (Johnson, see at least ¶ [0058]  which states “the vehicle control unit may execute home finding in block 900.”)
control the robotic mower to follow the wire at a random distance, (Johnson, see at least ¶ [0058]  which states “the vehicle control unit may execute home finding in block 900. In block 902, the vehicle control unit may find the main boundary wire using one or more boundary sensors. In block 904, the vehicle control unit may select a random variable. Alternatively, in block 906 the vehicle control unit may increment a variable from the last execution of the home finding task. In block 908, the vehicle control unit may determine the desired offset from the boundary wire based on the random or incremented variable.”)
detect the charging station loop by means of the at least one sensor, (Johnson, see at least ¶ [0058]  which states “the vehicle control unit may execute home finding in block 900. In block 902, the vehicle control unit may find the main boundary wire using one or more boundary sensors.”)  
control the robotic mower to move closer to the wire, (Johnson, see at least ¶ [0058]  which states “In block 912, the vehicle control unit determines if the inner loop wire is detected by the boundary sensors.”)
detect, by means of the at least one sensor, that the robotic mower passes the boundary wire loop, (Johnson, see at least ¶ [0058]  which states “the vehicle control unit may execute home finding in block 900. In block 902, the vehicle control unit may find the main boundary wire using one or more boundary sensors.”)  and 
control the robotic mower to follow the boundary wire loop with at least one sensor until a charging position is reached. (Johnson, see at least ¶ [0058]  which states “the vehicle control unit may 
Johnson does not specifically teach controlling the robotic mower to follow the guide wire.  However, Jagenstedt does. (Jagenstedt, see at least ¶ [0004] which states “Therefore, many robotic lawnmowers are configured to follow a guiding wire that may be used to navigate the robotic lawnmower to the charging station. The guiding wire may be a boundary wire which demarcates, i.e. delimits the perimeter of, an intended work area of the robotic lawnmower. Alternatively or additionally, a shorter straight guide wire or wire loop may be provided in front of the entrance to the charging station, serving to assist the robotic lawnmower to safely approach and dock with the charging station. Both a boundary wire and an entrance guide wire may, in a non-limiting manner, constitute a "guiding wire" for embodiments disclosed in this document.”)  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Johnson with those of Jagenstedt as both teachings relate to autonomously recharging robotic mowers (Jagenstedt, ¶ [0003 which states “Typically, a robotic lawnmower is an autonomous robotic tool which uses an onboard battery as a power source. Based on the operating load and duration, there is a need to recharge the battery of the robotic lawnmower periodically. Since an autonomous robotic lawnmower works unattended, it is required to find a path to a charging station in case the battery power level falls below a threshold power level during operation.) as well as it would be combining prior art elements according to known methods to yield predictable results.

Regarding claim 40, Johnson in view of Jagenstedt teaches a system for docketing a robotic mower with a charging station, wherein the robotic mower is provided with two front sensors and one rear sensor and wherein the system is further caused to determine detection of the charging station loop when one of the front sensors passes the charging station loop. (Johnson, see at least ¶ [0025] 

Regarding claim 41, Johnson in view of Jagenstedt teaches a system for docketing a robotic mower with a charging station, which is further caused to use both front sensors to control the robotic mower, such that the robotic mower follows the boundary wire loop to the charging position. (Johnson, see at least ¶ [0025] which states “one or more boundary sensors on the robotic mower may receive the encoded boundary wire magnetic signal, and send the signal to the vehicle control unit.”) (see claim 36 above for rationale supporting obviousness, motivation, and reason to combine.)

Allowable Subject Matter
Claims 22 and 29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 23-28 and 30-35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668